DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 3 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/1/2021. Claims 1-13 are pending and claim 3 is withdrawn. 
Claim Objections
Claim 13 is objected to because of the following informalities:  “first length” in line 2 appears to be a typographical error and should be “second length” based upon the specification.  Appropriate correction is required.
Specification
The disclosure is objected to because of the following informalities: paragraph 0005: line 5 recites “actin”. This appears to be a typographical error and should be “acting”. Paragraph 0007: line 3 is missing a period after “invention”.   Paragraph 0068: line 2 “anyone” should be “any one”. 
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 5 depends from claim 4 and recites “…the first elastic band and the second elastic band are secured to the garment in a parallel orientation.”
Appropriate correction is required.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 167 (Fig.3), 168,169 (Fig.3 and Fig.4).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102a(1) as being anticipated by Shackelford, Jr. (U.S. 2010/0050313). Shackleford discloses the invention as claimed. Shackleford teaches a method for fabricating an elastic band-bearing garment 100, comprising: providing a garment (shirt); providing a first elastic band 120 that defines a first end, a second end and a first length extending from the first end to the second end when no external force is applied thereto, elongating the first elastic band to a second length that is greater than the first length, securing the first end of the first elastic band relative  by a user. The garment defines a shirt (Figs 1 and 2) and the at least one elastic band 120 is secured to the shirt across a back of the shirt as in Figure 2.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shackelford, Jr. ‘313 in view of Geimer (U.S. 3,116,735). Shackelford discloses the invention substantially as claimed. However, Shackelford doesn’t teach providing a second elongated elastic band that defines a first end of . 
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Shackelford ‘313 in view of Pucik (U.S. 2014/0336556).  Shackelford discloses the invention substantially as claimed. However, Shackelford doesn’t teach providing a second elongated elastic band that defines a first end of the second elongated elastic band, a second end of the second elongated elastic band, and a first length of the second elongated elastic band extending from the first end of the second elongated elastic band to the second end of the second elongated elastic band when no external force is applied to the second elongated elastic band, elongating the second elastic band to a second length of the second elongated . 
Claims 4, 7, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shackelford ‘313 in view of Fujimoto (U.S. 5,367,708).  Shackelford discloses the invention substantially as claimed. However, Shackleford doesn’t teach providing a second elongated elastic band that defines a first end of the second elongated elastic band, a second end of the second elongated elastic band, and a first length of the second elongated elastic band extending from the first end of the second elongated elastic band to the second end of the second elongated elastic band when no external force is applied to the second elongated elastic band, elongating the second elastic band to a second length of the second elongated elastic band that is greater than the first length of the second elongated elastic band, securing the first end of the second elastic band relative to the garment in a third garment location; and securing the second end of the second elongated elastic band relative to the garment in a fourth garment location; wherein spacing between the third garment location and the fourth garment location defines a distance that corresponds to the second length of the second elongated elastic band; whereby the second elongated elastic band is elongated relative to the first length of the second elongated elastic band when the garment is worn by an user. Shackleford also doesn’t teach the garment defines a pair of pants, and wherein the first and second elongated elastic bands cross in a knee region of the pair of pants, and the pair of pants define first and second legs, and wherein the first and second elongated elastic bands are secured to the pair of pants so as to extend substantially a full length of at least one of the first and second legs of the pair of pants. Shackleford doesn’t teach the garment is a shirt, and wherein the first and second elongated elastic bands are secured relative to the shirt so as to cross on a .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shackelford ‘313 in view of Dicker (U.S. 5,201,074). Shackelford discloses the invention substantially as claimed. However, Shackelford doesn’t teach the first elongated elastic band is fabricated from a latex rubber. Dicker teaches a garment (shirt or pants) with an elastic latex rubber band 42/58 incorporated into the garment, the band positioned to engage with the wearer’s muscle movement.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Shackelford’s elastic band to form from latex rubber in that Dicker’s garment incorporates latex rubber material as a suitable material for garment bands to accommodate movement while also providing a degree of resistance or tension to motion. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Shackelford ‘313. Shackelford discloses the invention substantially as claimed. Shackelford’s elastic band inherently has a first length without the application of any external forces and also teaches the step of elongating the elastic band to a second length, then securing a first end of the elongated or stretched band in a first garment location and securing a second end of the band in a second garment location as discussed above such that the first length is less than the second length. The band is worn as part of the garment and aligns with an anatomical region of the wearer’s body to exert a pulling force to the corresponding anatomical region. However, Shackelford doesn’t teach the first length of the first elastic band is about sixty percent (60%) of the first length of the first elastic band (interpreted as second length).  Applicant’s specification doesn’t provide disclosure of unexpected results arising from the 60% value, as paragraph 0085 provides antecedent for this feature. The 60% value is considered as a results effective variable because the elongated or stretched condition of the band will provide tension at the location on the garment to which it is attached to result in desired positioning of the wearer’s anatomy. Thus, the second length may be selected based upon the desired degree of tension or pulling force intended for . 
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications should be directed to Primary Examiner Katherine Moran at (571) 272-4990 (phone) and/or (571) 273-4990 (fax). Please note that internet communication (i.e. email) requires submission of an Authorization for Internet Communications form (PTO/SB/439).  The examiner can be reached on Monday-Thursday from 9:00 am to 6:00 pm, and alternating Fridays.If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Khoa Huynh, may be reached at (571) 272-4888. The official and after final fax number for the organization where this application is assigned is (571) 273-8300. General information regarding this application and 
questions directed to matters of form and procedures may be directed to the PTO Contact 



of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. 

Status information for published applications may be obtained from either Private PAIR or Public PAIR. 

Status information for unpublished applications is available through Private PAIR only. For questions on 

access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

free).
	
	/KATHERINE M MORAN/               Primary Examiner, Art Unit 3732